--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Letter of Intent
 
 
October 4, 2010
 
Gentlemen:
 
This letter confirms our agreement on the principal terms and conditions of Yale
Resources Ltd. (“Yale”) proposing to grant an option to Nature’s Call Brands
Inc. (“NATC”) to acquire a 70% interest in Yale’s wholly owned Los Amoles
property located in the municipality of Villa Hidalgo, Sonora State, Mexico,
more particularly described in Schedule “B” attached hereto (the
“Property”).  Each party understands and agrees that preparation and execution
of a definitive agreement is required and that it will contain the terms set
forth in Schedule "A" and may include additional terms as Yale and NATC might
agree to after good faith negotiation.  This Letter of Intent is intended to be
binding with respect to the matters discussed in Schedule "A".  This Letter of
Intent may be executed in one or more counterparts, each of which shall be
deemed an original for all purposes.
 



 
YALE RESOURCES LTD.
 
By:           /s/ Ian Foreman
Name:       Ian Foreman
Title:         President
 
 
NATURE’S CALL BRANDS INC.
 
By:           /s/ Robbie Manis
Name:      Robbie Manis
Title:        CEO, Director

 
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule "A"
 
Yale Resources Ltd. / Nature’s Call Brands Inc.
 
TERM SHEET
 
October 4, 2010
 
This term sheet of the Letter of Intent sets forth the proposed terms and
structure of a transaction in which Yale will grant an option to NATC to acquire
a 70% interest in the Property.  This Letter of Intent is a binding
agreement.  Any transaction will be subject in all respects to a fully
negotiated and executed definitive option agreement (the "Definitive Agreement")
and approval, if required, of the appropriate regulatory bodies.
 
1. Option Agreement
THE PARTIES AGREE to negotiate in good faith a Definitive Agreement to include
the following terms and conditions:
 
(a) Yale grants to NATC an Option for NATC to acquire a 70% undivided interest
in the Property.
 
To exercise the Option, NATC shall pay cash to Yale, issue common shares of NATC
and fund exploration and development expenditures (the “Expenditures”) on the
Property (all amounts in US$) in the following manner:
(i) pay the non-refundable amount of $25,000 to Yale within 48 hours of the
signing of this Letter of Intent;
(ii) Pay an additional $25,000 and issue 200,000 common shares in the capital of
NATC on signing of a Definitive Agreement;
(iii) on or before the date which is six (6) months after the signing of the
Definitive Agreement, NATC will issue an additional 200,000 common shares in the
capital of NATC to Yale,
(iv) on or before the date which is twelve (12) months after the signing the
Definitive Agreement, NATC will issue an additional 200,000 common shares in the
capital of NATC to Yale and fund Expenditures aggregating $200,000 on the
Property.
(v) on or before the date which is twenty four (24) months after the signing the
Definitive Agreement, NATC will issue an additional 200,000 common shares in the
capital of NATC to Yale and fund additional Expenditures aggregating $300,000 on
the Property.
(vi) on or before the date which is thirty six (36) months after the signing the
Definitive Agreement, NATC will issue an additional 200,000 common shares in the
capital of NATC to Yale and fund additional Expenditures aggregating $400,000 on
the Property.
 
The common shares issued by NATC will be restricted as per the minimum
requirements set by the appropriate regulatory body. Common shares of NATC will
be issued post stock dividend whereby current NATC shareholders will receive an
additional 20 common shares for each share they currently hold.
 
(b) Upon the execution and exercise of the Option, Yale agrees to transfer a 70%
undivided interest in the Property to NATC.
 
Yale agrees to maintain all filings and payments on all claims within the
Property in accordance with the laws of Mexico until such time as NATC earns an
interest in the Property.  All such costs are to be made by Yale and then
included in the Expenditures.
 
(c) Until the execution and exercise of the Option, the parties agree to the
following:
(i) Yale will be the operator of the Property and will charge a 15% management
fee on all Expenditures incurred on the Property.  Management fees will then be
included in the Expenditures for that year’s work;
(ii) Yale will deliver to NATC a detailed account of work expenditures upon
request, but not more often than every three (3) months except where a major
development occurs, in which case Yale will report within 10 business days;
(iii) The allocation of any work Expenditures to be conducted on the Property
will require, in advance of the Expenditures, the consent of both parties.
(iv) NATC agrees that $100,000 of Expenditures are considered a Firm Commitment
and will provide Yale with $100,000 within 6 months of signing the Definitive
Agreement.  If NATC were to terminate the agreement before Expenditures have
totaled $100,000 then Yale will keep any unused remaining funds from previous
payments made by NATC.
 
 
2. Due Diligence Investigation
 
Yale agrees to make available and grant access to NATC and their
representatives, any corporate, financial, geological or other information as is
reasonably necessary to conduct a due diligence review of the Property.   Yale
shall take reasonable good faith efforts promptly to provide NATC or its
representatives such documents as may reasonably be requested in writing.  Yale
will grant to NATC and its consultants the right of entry to the Property for
the purpose of carrying out its due diligence review of the Property and to
perform such investigations, surveys and tests as NATC deems desirable.  The
Closing of the Definitive Agreement is subject to NATC’s satisfactory due
diligence review of the Property.
 
 
3. Budgets and payments
While Yale is Operator, Yale will provide NATC a budget for each successive
phase of exploration and NATC agrees to:
(a) approve and/or provide comments on the budget within ten (10) business days;
(b) give to Yale an advance of at least 50% of each budget (after the Firm
Commitment funds have been spent) within 30 days of its approval and
acknowledges that Yale will not start that next phase of exploration until the
advance has been received;
 
Payment to Yale for each completed phase of exploration will be due within
thirty (30) days of receipt of request from Yale and will be accompanied by a
detailed breakdown of costs.
 
If the complete funds are not received within thirty (30) days of the original
request, Yale will have the right to issue a formal request for the amount owed
within an additional thirty (30) days and that if the funds have not been
received, Yale will have the right to terminate the Option.  For greater
clarity, if expenditures have not been refunded/paid to Yale within sixty (60)
days from the date of the original request the Agreement can be terminated.
 
 
4. Closing Conditions
Conditions to Closing shall include, without limitation:
(i) receipt of any necessary regulatory approvals;
(ii) NATC completing a due diligence review of the Property and NATC being
satisfied, in its sole and absolute discretion, with the results of such a
review and verification;
 
The parties agree to close the Definitive Agreement within sixty (60) days after
the execution of this Letter of Intent and agree to extend the closing date for
an additional thirty (30) days if there is a request to do so by either party.
 
 
5. Disclosure
The parties are permitted to make any public announcement regarding this Letter
of Intent or any transaction contemplated hereby as required by applicable
securities law.
 
 
6. No-Shop and Exclusive Provisions
Until sixty (60) days after the date of this Letter of Intent and in
consideration for NATC’s commitment of time and resources to perform due
diligence, Yale will not, directly or indirectly, through any officer, director,
employee, affiliate or agent or otherwise, take any action to solicit, initiate,
seek, encourage or support any inquiry, proposal or offer from, furnish any
information to, or participate in any negotiations with, any third party
regarding the sale of the Property, or any plans to develop the Property.  Yale
agrees that any such negotiations (other than negotiations with NATC) in
progress as of the date of this letter will be suspended during such period, and
that Yale will not accept or enter into any agreement, arrangement or
understanding for sale or option of the Property or for the development of the
Property during such period.
 
If Yale or any of its officers, directors, employees, affiliates or agents
receives any proposal for, or inquiry respecting, any third party acquisition of
or development for the Property, Yale will promptly notify NATC, describing in
detail the identity of the person making such proposal or inquiry and the terms
and conditions of such proposal or inquiry.
 
7.  (a) Expenses
Otherwise stated herein, Yale and NATC shall each be liable for their own costs,
including legal, accounting, and other such costs, incurred by each of them in
the negotiation and closing of this transaction.  NATC shall be responsible for
all costs relating to its due diligence review of the Property.
 
     (b) Break-up Fee
If within thirty (30) days from the date of this Letter of Intent or anytime
prior to the Closing of the Definitive Agreement, Yale fails to complete the
terms outlined within this Letter of Intent, Yale will reimburse to NATC all the
expenses that have been incurred including the legal fees, due diligence
expenses, taxes and disbursements incurred by NATC in relation to the review of
the Property and drafting of the Definitive Agreement.  Such reimbursement costs
will not exceed $25,000.
 
8.Area of Interest
There will be no Area of Interest surrounding the Property.
 
If Yale were to acquire a property or properties adjoining the Property, such
property(ies) would be offered to NATC on a first right of refusal basis under
terms similar to those within the Definitive Agreement.


 
2

--------------------------------------------------------------------------------

 
 
Schedule “B”- List of mineral concessions comprising the Property
 
Concession
name
Title
number
Approx.
Area (ha)
Los Amoles 2
082/33681
1,504.74

 
[naturescall.jpg]

 
3

--------------------------------------------------------------------------------

 
